ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
JE Dunn Construction Company                )       ASBCA Nos. 59836, 59837, 59838
                                            )                  59839,59840,59841
                                            )                  59842,60006,60007
Under Contract No. W9126G-12-C-0050         )

APPEARANCES FOR THE APPELLANT:                      Reginald M. Jones, Esq.
                                                    Alexa A. Santora, Esq.
                                                     Fox Rothschild LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Dawn-Carole Harris, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Fort Worth

                               ORDER OF DISMISSAL

      Foil owing a successful mediation assisted by the Board, the dispute has been settled.

      The appeals are dismissed with prejudice.

      Dated: 21 September 2016



                                                  ciL~
                                                     ~
                                                  REBAPAGE
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59836, 59837, 59838, 59839, 59840,
59841, 59842, 60006, 60007, Appeals of JE Dunn Construction Company, rendered in
conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2